Case: 18-12209   Date Filed: 07/26/2019   Page: 1 of 8


                                                           [DO NOT PUBLISH]



              IN THE UNITED STATES COURT OF APPEALS

                      FOR THE ELEVENTH CIRCUIT
                        ________________________

                              No. 18-12209
                          Non-Argument Calendar
                        ________________________

                         Agency No. A205-222-187



QIQI CHEN,

                                                                        Petitioner,

                                    versus

U.S. ATTORNEY GENERAL,

                                                                      Respondent.

                        ________________________

                   Petition for Review of a Decision of the
                        Board of Immigration Appeals
                         ________________________

                               (July 26, 2019)

Before MARCUS, ROSENBAUM, and BRANCH, Circuit Judges.

PER CURIAM:
                Case: 18-12209    Date Filed: 07/26/2019    Page: 2 of 8


      Qiqi Chen seeks review of the Board of Immigration Appeals’ (“BIA”) final

order affirming the Immigration Judge’s (“IJ”) denial of his applications for

asylum and withholding of removal under both the Immigration and Nationality

Act (“INA”) and the Convention Against Torture (“CAT”). In his petition for

review, Chen argues that the agency did not consider the totality of the

circumstances when evaluating his credibility, that the agency’s adverse credibility

determination is not supported by substantial evidence, and that the agency’s

demand for unavailable corroborating evidence of his arrest and bond payment was

unreasonable.

      Chen testified at the merits hearing before the IJ, recounting his 2010 arrest,

two-week detention, and beating by Chinese authorities for being a member of an

illegal house church in China. He further stated that his mother had paid a bond for

his release but he presented no corroborating evidence of his arrest or of his

mother’s payment of the bond. He admitted that he lied on his student visa

application and during his consular interview about his intent to attend a United

States university. Chen’s testimony regarding his falsehood on his visa application

was internally inconsistent, as he first testified that it was his only way to leave

China, but later admitted that he had not sought any other alternatives.

      The IJ issued a decision denying Chen’s applications for asylum,

withholding of removal, and protection under CAT, and ordering him removed


                                           2
              Case: 18-12209     Date Filed: 07/26/2019   Page: 3 of 8


from the United States. The IJ determined that Chen’s testimony regarding his

two-week detention and arrest was sparse, and noted that he failed to provide any

corroboration of his mother’s bond payment. The IJ reasoned that Chen was not

credible because he lied, under penalty of perjury, on his visa application about

becoming a student at the university and continued to lie about being a student

during his interview with the consulate officer. The IJ also concluded that Chen

was not entitled to relief under CAT because his testimony was not credible, he

provided weak testimony without corroboration, and he was able to leave China

using his true identity without delay or apprehension.

      Chen appealed to the BIA, which affirmed the IJ’s decision and dismissed

Chen’s appeal. The BIA concluded that, in light of his weak testimony, his

admission of untruthfulness in obtaining a visa, and the lack of any corroborating

evidence, Chen did not satisfy his burden of proof for asylum, withholding of

removal, and CAT protection. It thus affirmed the IJ’s decision and dismissed his

appeal. Chen then petitioned this Court for review.

      We review only the decision of the BIA, except to the extent that the BIA

“expressly adopts the IJ’s decision.” Al Najjar v. Ashcroft, 257 F.3d 1262, 1284

(11th Cir. 2001). Where instead the BIA agrees with the IJ’s reasoning, we will

also review the IJ’s decision only to the extent of the agreement. Ayala v. U.S.

Att’y Gen., 605 F.3d 941, 947–48 (11th Cir. 2010). We review factual


                                          3
              Case: 18-12209     Date Filed: 07/26/2019    Page: 4 of 8


determinations, including credibility determinations, under the substantial evidence

test. Ruiz v. U.S. Att’y Gen., 440 F.3d 1247, 1254–55 (11th Cir. 2006). We must

affirm the agency’s decision “if it is supported by reasonable, substantial, and

probative evidence on the record considered as a whole.” Id. (quoting Al Najjar,

257 F.3d at 1284). We will view “the record evidence in the light most favorable

to the agency’s decision and draw all reasonable inferences in favor of that

decision.” Id. at 1255 (quoting Adefemi v. Ashcroft, 386 F.3d 1022, 1027 (11th

Cir. 2004) (en banc)). Accordingly, in order for us to conclude that a finding of

fact should be reversed, we must determine that the record compels reversal. Id.

We may not substitute our judgment for that of the agency with respect to its

credibility findings. Ruiz, 440 F.3d at 1255.

      An applicant for asylum must “with specific and credible evidence,

demonstrate (1) past persecution on account of a statutorily listed factor, or (2) a

well-founded fear that the statutorily listed factor will cause future persecution.”

Ruiz, 440 F.3d at 1257 (quotation marks omitted). An applicant’s testimony, if

credible, may be sufficient to sustain his burden of proof, without corroborating

evidence. Id. at 1255. “Indications of reliable testimony include consistency on

direct examination, consistency with the written application, and the absence of

embellishments.” Id. If the applicant relies solely on his testimony, however, “an

adverse credibility determination alone may be sufficient to support the denial of


                                           4
              Case: 18-12209     Date Filed: 07/26/2019    Page: 5 of 8


an asylum application.” Forgue v. U.S. Att’y Gen., 401 F.3d 1282, 1287 (11th Cir.

2005).

      A credibility determination must be based on the totality of the

circumstances, and may be based on certain factors, including: (1) the demeanor,

candor, and responsiveness of the applicant; (2) the plausibility of the applicant’s

account; (3) the consistency between the applicant’s written and oral statements;

(4) the internal consistency of each statement; and (5) the consistency of the

applicant’s statements with other record evidence, including country reports. 8

U.S.C. § 1158(b)(1)(B)(iii). Moreover, an adverse credibility determination may

be based on inconsistencies, inaccuracies, or falsehoods, regardless of whether they

relate to the heart of an applicant’s claim. Id. Adverse credibility determinations

must be supported by the record and cannot be “based solely on speculation and

conjecture.” Tang v. U.S. Att’y Gen., 578 F.3d 1270, 1278 (11th Cir. 2009).

      To sustain an asylum applicant’s burden of proof without corroborating

evidence, his testimony must be credible and persuasive, and refer to specific facts

sufficient to establish his refugee status. See 8 U.S.C. § 1158(b)(1)(B)(ii); Forgue,

401 F.3d at 1287. The weaker the applicant’s testimony, the greater the need for

corroborating evidence. Yang v. U.S. Att’y Gen., 418 F.3d 1198, 1201 (11th Cir.

2005). If the IJ determines that an applicant should provide corroborating

evidence, the applicant must provide it “unless the applicant does not have the


                                          5
               Case: 18-12209     Date Filed: 07/26/2019    Page: 6 of 8


evidence and cannot reasonably obtain [it].” 8 U.S.C. § 1158(b)(1)(B)(ii). We

may not reverse the agency’s finding that corroborative evidence was reasonably

available to an applicant unless we determine “a reasonable trier of fact is

compelled to conclude that such corroborating evidence [was] unavailable.”

U.S.C. § 1252(b)(4).

      To support a request for withholding of removal under the INA, an applicant

“must show that his life or freedom would be threatened on account of race,

religion, nationality, membership in a particular social group, or political opinion.”

Mendoza v. U.S. Att’y. Gen., 327 F.3d 1283, 1287 (11th Cir. 2003). The applicant

has the burden to show that he “more-likely-than-not would be persecuted or

tortured upon his return to the country in question.” Id. “[I]t is axiomatic that

where an applicant fails to meet the burden for asylum, he necessarily cannot meet

the more stringent burden for withholding of removal.” Amaya-Artunduaga v. U.S.

Att’y. Gen., 463 F.3d 1247, 1249 n.3 (11th Cir. 2006).

      An applicant seeking protection under CAT must establish that “it is more

likely than not that he or she would be tortured if removed to the proposed country

of removal.” Reyes-Sanchez v. U.S. Att’y Gen., 369 F.3d 1239, 1242 (11th Cir.

2004) (quoting 8 C.F.R. § 208.16(c)(2)). Additionally, the applicant must show

that the torture would be by or with the acquiescence of the government. Id.




                                           6
                 Case: 18-12209        Date Filed: 07/26/2019       Page: 7 of 8


       With regard to his claim for asylum, Chen has failed to meet his burden.

First, substantial evidence supports the BIA’s affirmation of the IJ’s adverse

credibility determination about his alleged persecution by the Chinese authorities

because Chen lied both on his visa application and during his consular interview

about his intent to attend a university in the United States. He also provided

internally inconsistent testimony as to why he lied; specifically, he first claimed

that the falsehood was his only chance to leave China, but he later admitted that he

had not sought any other alternatives. The IJ was entitled to base its credibility

determination on these inconsistencies in Chen’s testimony. 8 U.S.C.

§ 1158(b)(1)(B)(iii).

       Next, because substantial evidence supported the BIA’s affirmation of the

IJ’s adverse credibility determination, the BIA reasonably looked for any

additional corroborating evidence of Chen’s arrest. 8 U.S.C. § 1158(b)(1)(B)(ii);

see also Yang, 418 F.3d at 1201. He failed to provide any evidence such as bank

records or documentation of his mother’s payment of the bond; nor did he supply

any reasons why he could not provide such corroboration. 1 Based on the adverse

credibility determination and his failure to provide corroborating evidence, Chen

has not demonstrated “with specific and credible evidence” either “past


1
 Although Chen argues that the authorities did not give him an accounting of the bond payment,
he also testified that he was in regular contact with his mother. As the IJ pointed out, he provided
no reason why his mother could not have supplied him with evidence of the alleged payment.
                                                 7
              Case: 18-12209     Date Filed: 07/26/2019    Page: 8 of 8


persecution on account of a statutorily listed factor” or “a well-founded fear that

the statutorily listed factor will cause future persecution,” such that asylum would

be appropriate. Ruiz, 440 F.3d at 1257; Forgue, 401 F.3d at 1287–88 (“Because

Forgue did not produce corroborating evidence for the IJ to consider and the IJ

found his testimony was not credible, substantial evidence also supports the IJ's

denial of Forgue’s asylum application”).

      And because Chen is not entitled to asylum, he is not entitled to withholding

of removal under the INA because that requires a more stringent burden than

asylum. Forgue, 401 F.3d at 1288 n.4.

      For the same reasons, Chen has not met his burden to demonstrate eligibility

for relief under CAT, which also has a higher burden than the standard for asylum.

Al Najjar v. Ashcroft, 257 F.3d at 1303.

      We find nothing in the record that “compels” reversal, and the BIA’s

determination “is supported by reasonable, substantial, and probative evidence on

the record considered as a whole.” Ruiz, 440 F.3d at 1254–55.

      PETITION DENIED.




                                           8